IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,192




EX PARTE WALTER ANTHONY GRAYSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1005001 IN THE 262ND DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to 75 years’ imprisonment.  The First Court of Appeals affirmed his conviction. Grayson
v. State, No. 01-07-00508-CR, (Tex. App.— Houston, [1st Dist.], 2008, no pet.) (not designated for
publication). 
            Applicant contends that his due process rights were violated because he was denied his right
to petition for discretionary review, pro se. 
            The trial court has entered findings of fact and conclusions of law recommending that relief
be granted.  We agree.  The record shows that Applicant was deprived of his right to file a petition
for discretionary review,  pro se. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary
review of the judgment of the First Court of Appeals in Cause No. 01-07-00508-CR that affirmed
his conviction in Case No. 1005001 from the 262nd Judicial District Court of Harris County. 
Applicant shall file his petition for discretionary review with the First Court of Appeals within 30
days of the date on which this Court’s mandate issues.
 
Delivered: August 19, 2009
Do not publish